Citation Nr: 1041491	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for loss of 
taste.

2.  Entitlement to an initial compensable evaluation for loss of 
smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 1968 
to October 1970 and in the Air Force from February 1991 to August 
1991 and from October 2001 to July 2005.  The Veteran was also a 
member of the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a July 2006 rating decision that was issued by 
the Regional Office (RO) in Roanoke, Virginia (via the Appeals 
Management Center in Washington, D.C.).


FINDINGS OF FACT

1.  Affording the benefit of the doubt to the Veteran, his loss 
of taste is of sufficient severity to most nearly approximate a 
complete loss of the sense of taste.

2.  Affording the benefit of the doubt to the Veteran, his loss 
of smell is of sufficient severity to most nearly approximate a 
complete loss of the sense of smell.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for loss of taste have 
been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.87a, Diagnostic Code 5276 (2010).

2.  The criteria for a 10 percent rating for loss of smell have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.87a, Diagnostic Code 5275 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Veteran's claims here arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

VA also must make reasonable efforts to assist them with 
obtaining evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record service treatment records, Tricare treatment 
records, private treatment records, and a written statement from 
the Veteran's private physician.  The Veteran was also provided a 
VA examination in connection with this claim.  These examinations 
adequately documented the Veteran's complaints of losses of taste 
and smell, and the August 2009 examination included the results 
of smell and taste testing that was sufficient to enable the 
Veteran's disabilities to be evaluated pursuant to the applicable 
diagnostic codes.  They also documented the Veteran's complaints 
of how these disabilities affected his life.  Thus, the Veteran 
was afforded adequate VA examinations. 

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case and no 
further development is required.

II.   Initial Ratings

The Veteran contends that his losses of taste and smell are more 
severe than is contemplated by the noncompensable ratings that 
are currently in effect for both of these disabilities.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Loss of taste and smell are rated pursuant to 38 C.F.R. § 4.87a, 
diagnostic codes 6275-6276.  A 10 percent rating is applied for a 
complete loss of the sense of smell.  Id at Diagnostic Code 6275.  
A 10 percent rating is applied for a complete loss of the sense 
of taste. Id at Diagnostic Code 6276.  These are the highest 
schedular ratings that are available for these disabilities.

The Veteran's service treatment records reflect that he 
experienced a loss of taste accompanied by a metallic taste in 
the mouth after being prescribed an antifungal medication. In a 
written statement dated in June 2005 the Veteran described his 
loss of taste as "sudden and complete."  The medication was 
discontinued, but the sensory loss continued.  The Veteran's 
sensory loss as to taste was noted in his service treatment 
records to be a rare but known complication of the use of this 
medication. The Veteran was noted to be very distraught over 
this.  Service treatment records reflect that initially, this was 
not accompanied by any loss of smell.  However, the Veteran's 
private treatment records reflect that the Veteran thereafter 
developed a loss of smell in addition to his loss of taste.

A private physician's letter dated in November 2005 indicated 
that the Veteran underwent taste function tests that showed drug 
induced Type II hypoguesia and smell function tests that showed 
Type II hyposmia.  

The Veteran was afforded a VA general medical examination in 
November 2005.  At that time, he reported that he experienced a 
loss of taste and accentuation of a preexisting loss of the sense 
of smell after taking a prescription antifungal medication. While 
he had a diminished ability to smell for the previous 2 years, 
this had significantly intensified within the past few months.  
Work-ups to date including magnetic resonance imaging did not 
show any pathology that accounted for the Veteran's loss of taste 
and smell.  The Veteran's nose appeared normal, but he was unable 
to smell coffee.  His mouth appeared normal.  The Veteran was 
able to appreciate sugar as sweet but he had distorted sensations 
for salt, sour, and bitter substances.  

In an undated letter, the Veteran referred to his loss of taste 
as "virtually complete."  He referred to his difficulties with 
smell as a distortion or loss of this sense.  In an April 2006 
letter the Veteran reported that he continued to "experience 
complete loss of taste" and that this loss existed for a year.  
He also reported that he continued to experience smell 
distortion.

In a November 2006 letter the Veteran's private physician noted 
"a significant loss of smell and taste acuity with an associated 
distortion of taste and oral burning" subsequent to the use of 
an antifungal medication.  The Veteran's sensory problems were 
noted to be biochemical in nature rather than anatomical.  The 
physician opined that the Veteran's ability to smell was 
"markedly and measurably diminished" and that his ability to 
smell was "measurably" diminished.  He noted that complete 
losses of taste or smell were very rare. 

The Veteran was afforded a VA contracted examination that 
included smell and taste tests in August 2009.  At that time, the 
Veteran reported that he experienced loss of taste and smell 
since April 2005.  He described initially experiencing a 
distorted sense of taste and then eventually losing this sense 
altogether.  He later experienced loss of smell in addition to 
the loss of taste.  The Veteran reported that he was unable to 
determine on a daily basis whether he was eating something that 
was sour, spoiled, or toxic, and that as a result he had become 
sick from drinking spoiled milk in the past.  He reported that he 
was unable to detect any odors, and he believed his inability to 
smell gas was dangerous, as he was unable to detect a gas leak in 
his home.  The Veteran reported he had difficulty taking clients 
out for meals because of his loss of taste and smell.  He also 
reported that these disorders made his life miserable. 

The smell test was performed using hot coffee, soapy water, lemon 
oil, and hot tea.  The Veteran exhibited decreased smell, as he 
was unable to completely identify the substances tested.  The 
testing revealed a partial loss of the sense of smell in each 
nostril.  The taste test was performed using salt water, lemon, 
vinegar, and sugar waster.  The Veteran has difficulties and 
decreased taste, incompletely identifying the substances tested.  
The results of the test showed partial loss of taste.  There were 
no observed or noted overt manifestations of a psychological 
basis for the Veteran's symptoms.

The Board notes that the Veteran has described his loss of smell 
and taste as complete, or virtually so.  He is competent to 
report that he is unable, or nearly unable, to taste or smell 
things on a daily basis and that he perceives his sensory loss as 
essentially complete.  He noted that on one occasion he even 
drank spoiled milk because he could not smell or taste that it 
was no longer good.  While objective testing showed only partial 
losses of these senses, they confirmed that the Veteran was 
unable to identify fully even pungent tastes and odors.  
Moreover, the Veteran's private physician quantified the 
Veteran's sensory losses as "significant," "marked," and 
"measurable." Under these circumstances, the Veteran's 
contention that he perceives his loss of smell and taste as 
complete are credible.  

Giving the benefit of the doubt to the Veteran, his losses of 
taste and smell are significant enough to approximate complete 
losses of taste and smell.  Thus, the criteria for a 10 percent 
rating for loss of taste and a 10 percent rating for loss of 
smell have been met.  

However, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The schedular ratings 
assigned contemplate complete losses of taste and smell.  The 
Veteran does have some residual ability to taste and smell that 
are measurable by objective testing.  Thus, his impaired ability 
to taste and smell are not more severe than what is compensated 
by the rating schedule.  While the Veteran also reported 
experiencing a phantom metallic taste and burning sensation in 
the mouth, these symptoms are not so exceptional as to cause the 
schedular rating to be inadequate.  Rather, these symptoms were 
taken into consideration in the determination that the Veteran's 
symptoms were significant to warrant the assignment of 10 percent 
ratings for his losses of smell and taste.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  In awarding 10 percent 
ratings for the Veteran's losses of smell and taste all doubt was 
resolved in the Veteran's favor. See, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER


A 10 percent rating for loss of taste is granted, subject to the 
laws and regulations governing the payment of VA benefits.

A 10 percent rating for loss of smell is granted, subject to the 
laws and regulations governing the payment of VA benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


